Examiner’s Comment
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or disclose an integrated circuit for a power supply circuit that includes: a comparison circuit configured to compare a current value of the inductor current and a first current value; and a timer circuit configured to receive a first comparison result from the comparison circuit indicating 20that the current value of the inductor current is smaller than the first current value, and output a first signal indicating that the AC voltage is interrupted, upon detecting that the current value of the inductor current has been smaller than the first current value for a 25predetermined time period, in combination with all the limitations set forth in claim 1. 	Regarding claim 8, the prior art fails to teach or disclose a power supply circuit configured to generate an output voltage from a predetermined alternating current (AC) voltage, the power supply circuit comprising: 5a comparison circuit configured to compare a 15current value of the inductor current and a predetermined current value, and a timer circuit configured to receive a comparison result from the comparison circuit indicating that the current value of the inductor 20current is smaller than the predetermined current value, and output a signal indicating that the AC voltage is interrupted, when the current value of the inductor current has been smaller than the predetermined current value for a predetermined time 25period, in combination with all the limitations set forth in claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Lee (US Patent 9825517) discloses a controlling module, switch-mode power supply apparatus, and peak current control. 	Park et al. (US Patent 8618747) discloses a power factor correction circuit and driving method thereof. 	Kim et al. (US Patent 8213135) discloses a power factor correction circuit and driving method thereof. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838